EXHIBIT 99.1 NYSE MKT: SYRG Important Cautions Regarding Forward Looking Statements This presentation may contain forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995. The use of words such as "believes," "expects," "anticipates," "intends," "plans," "estimates," "should," "likely" or similar expressions, indicates a forward-looking statement. These statements are subject to risks and uncertainties and are based on the beliefs and assumptions of management, and information currently available to management. The actual results could differ materially from a conclusion, forecast or projection in the forward-looking information. Certain material factors or assumptions were applied in drawing a conclusion or making a forecast or projection as reflected in the forward-looking information. The identification in this press release of factors that may affect the company’s future performance and the accuracy of forward-looking statements is meant to be illustrative and by no means exhaustive. All forward-looking statements should be evaluated with the understanding of their inherent uncertainty. Factors that could cause the company’s actual results to differ materially from those expressed or implied by forward- looking statements include, but are not limited to: the success of the company’s exploration and development efforts; the price of oil and gas; the worldwide economic situation; changes in interest rates or inflation; the ability of the company to transport gas; willingness and ability of third parties to honor their contractual commitments; the company’s ability to raise additional capital, as it may be affected by current conditions in the stock market and competition in the oil and gas industry for risk capital; the company’s capital costs, which may be affected by delays or cost overruns; costs of production; environmental and other regulations, as the same presently exist or may later be amended; the company’s ability to identify, finance and integrate any future acquisitions; and the volatility of the company’s stock price. 2 NYSE MKT: SYRG Key Executives & Board Members Edward Holloway William Scaff, Jr. Frank Jennings George Seward President & CEO Vice President, Director Chief Financial Officer Board of Directors •30+ Years of Oil and Gas Executive Leadership •Director of Synergy since June 2008 •Former Co-Founder, Cache Exploration Inc. •Co-Founder, Petroleum Management, LLC and Petroleum Exploration & Management, LLC •Past Board Member of Denver-Julesburg Petroleum Association •Past President of Colorado Oil and Gas Association - •30+ Years of Oil and Gas Executive Leadership •Director of Synergy since June 2008 •Former Dresser Industries Area Manager and Total Petroleum Regional Manager •Co-Founder, Petroleum Management, LLC and Petroleum Exploration & Management, LLC •Board Trustee of Colorado/Wyoming Petroleum Marketers Association •20+ years of accounting and finance experience •Experiencein oil and gas drilling, services, exploration and production •Joined Synergy full time in March 2011 •Five years as CFO of Gold Resource Corporation (NYSE Amex: GORO) •10 years as CPA with PriceWaterhouseCoopers in Houston •Four years as audit manager with The Walt Disney Companies •MBA from Indiana University •George Seward was appointed as a Director in July 2010. •Mr. Seward co-founded Prima Energy in 1980 and served as its Secretary until 2004 when Prima was sold to Petro-Canada for $534 million. •Significant oil and natural gas experience •Spearheaded leasing effort in Nebraska for Synergy. 3 NYSE MKT: SYRG Our Leased Acreage * §Area #1 All of our current wellsboth vertical and horizontal are in the oil and high-liquids portion of the Wattenberg Field (Niobrara/Codell/J-Sand formations) §Area #2 Northern D-J Basin acreage is highly prospective for horizontal Niobrara and horizontal Greenhorn §Area #3 Eastern Colorado
